Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  138387                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 138387
                                                                   COA: 280670
                                                                   Shiawassee CC: 07-005258-FH
  DANNY EUGENE O’BRIEN,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 15, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by was Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2009                        _________________________________________
           s0518                                                              Clerk